DETAILED ACTION
The substitute specification filed on May 03, 2021 has been entered. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant has amended independent claim 1 to include the allowable subject matter of previous claim 3, which the examiner indicated as allowable in the previous Non-Final Rejection filed February 05, 2021. 

	
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to teach a bottom plate with mounting holes for the energy absorption columns. While Mochidome et al. (US 6,799,794 B2) teaches (Fig. 1): a first energy absorption column (48) and Taguchi et al. (US 6,263,805 Bl) teaches (Fig. 1A): a bottom plate with mounting holes for the energy absorption column to penetrate and be welded onto, the examiner finds no obvious reason to modify Mochidome such that the energy absorption column is positioned on the bottom plate rather than on the end frame. Such a modification would require improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 8:00am to 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617